 Case 2:17-cv-07249-JMA Document 19 Filed 03/31/21 Page 1 of 1 PageID #: 532




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                             For Online Publication Only
----------------------------------------------------------------X
JUAN GOMEZ,

                             Petitioner,

                   -against-                                             ORDER
                                                                         17-CV-7249 (JMA)
THOMAS GRIFFIN,

                              Respondent.
----------------------------------------------------------------X
AZRACK, United States District Judge:

         Respondent submitted proposed redactions to the Court’s March 26, 2021 Memorandum

& Order. The Court is redacting the names of certain witnesses from the publicly filed version of

the Memorandum & Order. Those witnessed are only identified in the publicly filed version of

the Memorandum & Order as “Witness #1,” “Witness #2,” etc. The Clerk of the Court is directed

to mail to Petitioner a copy of this Order along with a copy of the complete and unredacted March

26, 2021 Memorandum & Order. The Clerk of Court is directed to enter judgment and to close

this case.

         As explained in the March 26, 2021 Memorandum & Order, a certificate of appealability

shall not issue because Petitioner has not made a substantial showing that he was denied any

constitutional rights. See 28 U.S.C. § 2253(c)(2). I certify that any appeal of this Order would not

be taken in good faith, and thus -in ----
                                     forma ------
                                           pauperis status is denied for the purposes of any appeal.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated: March 31, 2021
Central Islip, New York

                                                                         /s/ (JMA)
                                                                    JOAN M. AZRACK
                                                                    UNITED STATES DISTRICT JUDGE
                                                             1
